t c memo united_states tax_court michael j st claire petitioner v commissioner of internal revenue respondent docket no filed date andre alexander gibson for petitioner brandon s cline for respondent memorandum opinion guy special_trial_judge this matter is before the court on petitioner’s motion for litigation and administrative costs filed pursuant to sec_7430 and rules through respondent filed a response opposing petitioner’ sec_1 unless otherwise specified section references are to the internal revenue continued motion and petitioner filed a reply and a first amended reply to respondent’s response neither party requested an evidentiary hearing and the court concludes that such a hearing is not necessary to dispose_of petitioner’s motion see rule a we therefore decide the matter before us on the basis of the record that has been developed to date background petitioner was previously married to ethlyn st claire and they have three children together the marriage ended in date and at that time ms st claire had physical custody of the children because no appearance was entered by or on behalf of ms st claire in the divorce proceedings the court that entered the judgment dissolving the marriage reserved ruling on various issues including child custody child_support and visitation petitioner timely requested an extension of time to file his federal_income_tax return for on date petitioner’s counsel andre alexander gibson sent a letter to the internal_revenue_service irs stating our client petitioner electronically filed hi sec_2012 tax_return and sic or about date sic however the return was rejected on date based on the information and reason for the continued code as amended and rule references are to the tax_court rules_of_practice and procedure rejection it appears that another filer has claimed our clients children dependents for the following reason our client objects to any person being eligible to claim his children as dependents the custodial_parent has represented to our client that she did not file a return and that she has not given authorization to anyone to claim the children the custodial_parent did not file a tax_return and the custodial_parent has agreed and authorized our client to claim the children we have also attached hereto our client’ sec_2012 income_tax return with forms for each of his children which were executed by his former spouse - the custodial_parent our client also attaches the birth certificates of his children to establish that he is in fact the parent we have attached hereto form_2848 so that our office will receive communications on the issues related to this filing if you have any question on this matter please feel free to contact me at your convenience petitioner’ sec_2012 tax_return was filed on or about date as is relevant here petitioner claimed three dependency_exemption deductions reporting that two of the children were under the age of and a child_tax_credit of dollar_figure on date the irs sent a letter to petitioner informing him that his tax_return was under examination and requesting that he provide additional information to substantiate the dependency_exemptions and the child_tax_credit that he had claimed on date mr gibson sent a letter to the irs and attached copies of three forms release revocation of release of claim to exemption for child by custodial_parent dated date while each form included a signature under part ii release for future years it showed as the subject year the signatures on the three forms appear fairly uniform with some minor variations mr gibson also forwarded financial records showing that petitioner had transferred funds to ms st claire and his children in on date the irs sent a form 886-a explanation of items to mr gibson which stated that although petitioner had demonstrated that he was the biological father of the children he would need to submit to the irs a complete copy of your divorce decree separate_maintenance agreement any written_agreement showing which parent has custody and or is entitled to claim the dependent s the parties do not agree whether forms were attached to petitioner’s original tax_return in the light of our disposition of petitioner’s motion we need not resolve this factual dispute forms include three parts and separate signature lines for each part part i is reserved for a release of claim to exemption for the current_year part ii is reserved for a release of claim to exemption for future years and part iii is reserved for a revocation of release of claim to exemption for future years on date mr gibson sent a letter to the irs and attached several documents related to petitioner’s divorce proceedings mr gibson explained as previously mentioned that issues concerning child custody visitation and support had never been resolved he went on to assert that the irs should simply acknowledge that ms st claire had executed the forms and thereby released her right to claim the children as her dependents for on date the irs sent a letter and a form 886-a to mr gibson stating that petitioner was not entitled to the dependency_exemption deductions and the child_tax_credit in dispute because the form_8332 provided appears to be altered the letter invited petitioner to provide any additional documents that he wanted the irs to consider by date and stated that he was entitled to file an administrative appeal in a letter to the irs dated date mr gibson expressed his disagreement with the suggestion that the forms had been altered and questioned how the irs had made that determination without a sample of ms st claire’s signature he further asserted that because neither parent had been awarded legal custody of the children petitioner should be entitled to claim the children as his dependents without further inquiry arguing that petitioner had provided all of the information necessary to establish his entitlement to the dependency_exemption deductions and the child_tax_credit mr gibson attached form request for appeals review to his letter and requested that the matter be referred to the irs office of appeals appeals_office so that he could present the original forms for review on date the irs sent a letter and form 886-a to mr gibson stating that the irs would not allow the dependency_exemption deductions and the child_tax_credit in dispute on the grounds that the forms were incorrectly filled out the forms did not appear to have been submitted with petitioner’ sec_2012 tax_return petitioner did not provide any documentation that included ms st claire’s signature ms st claire was the custodial_parent and in the absence of valid forms petitioner did not provide documentation to satisfy the requirements set forth in irs publication your federal_income_tax the irs also stated that mr gibson’s request for review by the appeals_office was denied because the audit was being conducted as a correspondence examination in a letter to the irs dated date mr gibson again expressed his disagreement with the decision to disallow the disputed items and requested that the irs issue a statutory_notice_of_deficiency on date the irs issued to petitioner a statutory_notice_of_deficiency disallowing the dependency_exemption deductions and the child_tax_credit on date petitioner filed a timely petition for redetermination with the court in the petition petitioner referred to ms st claire as the alleged custodial_parent and stated that his eldest child now an adult was living with him and would testify that the forms were signed by ms st claire respondent’s counsel subsequently identified a possible address for ms st claire and on date mailed a letter to her requesting that she contact him regarding the authenticity of the forms ms st claire called shortly thereafter respondent’s counsel sent copies of the forms to her and she promptly verified that she had signed them on date respondent filed an answer to the petition and conceded all adjustments in the notice_of_deficiency in subsequent communications mr gibson requested that the irs reimburse petitioner for attorney’s fees and other costs that he incurred from date through date respondent offered to pay dollar_figure to petitioner to account for administrative costs in the form of attorney’s fees that petitioner had incurred from date when the irs denied mr gibson’s request for appeals at the time the petition was filed petitioner resided in florida contrary to the flush language of rule b the petition includes allegations in support of petitioner’s claim for litigation and administrative costs office review through date when mr gibson reviewed the notice_of_deficiency on date petitioner filed the motion pending before the court at that time petitioner asserted that he should be awarded attorney’s fees of dollar_figure and costs of dollar_figure incurred from date through date on date respondent filed a response in opposition to petitioner’s motion maintaining that any award should be limited to dollar_figure on date the court issued an order directing petitioner to file a reply to respondent’s response and to attach thereto an affidavit or declaration as described in rule d related to a dispute as to reasonable attorney’s fees simultaneously with the issuance of the court’s order on may petitioner filed an unsolicited reply to respondent’s response notably petitioner’s reply did not address respondent’s objection to an award of attorney’s fees computed at an hourly rate in excess of the statutory rate on date petitioner filed a first amended reply including a declaration signed by paul m cowan esq expressing his opinion as to the reasonableness of the hourly fees that mr gibson had charged petitioner in his as discussed in detail below petitioner maintains that his litigation and administrative costs comprising attorney’s fees should be computed at an hourly rate of dollar_figure the hourly rate he had agreed to pay mr gibson whereas respondent maintains that petitioner’s attorney’s fees should be computed at the lower statutory rate prescribed in sec_7430 amended reply petitioner conceded that he is not entitled to an award for attorney’s fees of dollar_figure incurred on date but included additional attorney’s fees of dollar_figure attributable to the preparation of his reply and first amended reply discussion under sec_7430 a judgment for reasonable litigation or administrative costs incurred in connection with a court or administrative_proceeding may be awarded if a taxpayer is the prevailing_party has exhausted his administrative remedies with the irs with respect to litigation costs only and did not unreasonably protract the proceedings sec_7430 b polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 a taxpayer the moving party must satisfy each of the respective requirements to be entitled to an award of litigation or administrative costs under sec_7430 rule e see 88_tc_492 marten v commissioner tcmemo_2000_186 reasonable litigation the court provides this procedural history to emphasize that rule a contemplates that the court in its discretion may direct the moving party to file a reply to the commissioner’s response to a motion for reasonable litigation or administrative costs mr gibson’s failure to recognize this procedural rule appears to have needlessly added to the legal costs to his client and administrative costs include in relevant part court costs and fees paid_or_incurred for the services of an attorney sec_7430 and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 the taxpayer will nevertheless fail to qualify as the prevailing_party if the commissioner’s position in the proceeding is shown to have been substantially justified sec_7430 the parties agree that petitioner substantially prevailed with respect to the amount in controversy satisfies the applicable net_worth requirement exhausted the administrative remedies available to him and did not unreasonably protract the proceedings in addition respondent concedes that petitioner is entitled to an award of dollar_figure for administrative costs incurred after date the date the irs denied petitioner’s request for appeals_office review through date the date mr gibson reviewed the notice_of_deficiency compensating petitioner for attorney’s fees for hours of work at the statutory rate of dollar_figure per hour otherwise respondent asserts that his position in the administrative and judicial proceedings was substantially justified to establish that his position was substantially justified the commissioner must show that his position was justified to a degree that could satisfy a reasonable person or that his position has a reasonable basis both in law and fact 106_tc_76 quoting 487_us_552 interpreting a similar legal standard in the equal_access_to_justice_act u s c sec a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion 115_tc_366 citing pierce u s pincite in determining whether the position of the commissioner was substantially justified we must consider the basis for the legal position and the manner in which the position was maintained 86_tc_962 a significant factor to be considered is the information available to the commissioner at the time he established his position in the case and whether relevant information was presented to him sec_301_7430-5 proced admin regs the commissioner is entitled to maintain his position for purposes of determining whether it was substantially justified until adequate substantiation is received from the taxpayer see baldwin v commissioner tcmemo_2015_66 further where the resolution of adjustments hinges on factual determinations the commissioner is not required to concede the adjustments until he has received and has had reasonable_time to review sufficient substantiation for the matter in question see huynh v commissioner tcmemo_2002_110 the commissioner’s decision to concede a case is not conclusive that the taxpayer is entitled to an award under sec_7430 but a concession is a factor that may be considered see 991_f2d_359 7th cir 108_tc_430 where a taxpayer seeks both litigation and administrative costs we apply the substantially justified standard as of the two separate dates on which the commissioner took a position first in the administrative_proceeding and later in the court_proceeding see maggie mgmt co v commissioner t c pincite- for purposes of the administrative_proceeding the commissioner’s position is that taken on the earlier of the date of the receipt by the taxpayer of the notice of decision of the appeals_office or the date of the notice_of_deficiency sec_7430 generally the position_of_the_united_states in the judicial proceeding is established in the answer to the petition see eg 861_f2d_131 5th cir aff’g 89_tc_79 i administrative costs the irs took the position in the notice_of_deficiency and throughout the administrative proceedings that petitioner had not properly substantiated the dependency_exemptions and the child_tax_credit respondent maintains that the government’s position was substantially justified until date when petitioner was notified that his request for appeals_office review was denied petitioner counters that the government’s position was not substantially justified because he provided adequate substantiation from the outset of the examination by presenting the irs with copies of the forms in question as an initial matter we note that sec_7430 limits the term reasonable_administrative_costs to costs paid_or_incurred on or after the earliest of the date on which the taxpayer receives a notice of decision from the appeals_office the date of the notice_of_deficiency or the date on which the irs mails a first letter of proposed deficiency giving the taxpayer a right to protest the proposed deficiency to the appeals_office although petitioner apparently contends that he is entitled to administrative costs that he incurred as early as date we conclude consistent with the provisions of sec_7430 that he is not entitled to an award of any administrative costs incurred before date ie the date that the irs first sent him a letter that offered the opportunity for appeals_office review as a backdrop to our evaluation of whether the government’s position was substantially justified we will first outline the statutory provisions and legal precedents governing deductions for dependency_exemptions and the child_tax_credit sec_151 provides that a taxpayer generally is allowed a deduction for the applicable exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_152 generally defines a dependent to include a qualifying_child or a qualifying_relative sec_152 provides special rules governing the assignment of dependency_exemptions in the case of parents who are divorced or legally_separated and who provide over one-half of their child’s support during a calendar_year in which the child is in the custody of one or both parents for more than one- half of the calendar_year in this scenario a noncustodial_parent may become a custodial_parent is defined for purposes of sec_152 as the parent having custody for the greater portion of the calendar_year and a noncustodial_parent means the parent who is not the custodial_parent sec_152 and b the record reflects that ms st claire was the children’s custodial_parent in continued entitled to a dependency_exemption deduction for minor children if two conditions are met the custodial_parent signs a written declaration releasing his or her claim to the exemption and the noncustodial_parent attaches such written declaration to his or her tax_return for the taxable_year sec_152 and b the required written declaration can be set forth on a completed form_8332 or a written_statement conforming to the substance of the form see 139_tc_468 aff’d 745_f3d_890 8th cir sec_24 allows a tax_credit for each qualifying_child of a taxpayer for whom the taxpayer is allowed a deduction under sec_151 sec_24 defines a qualifying_child as a qualifying_child as defined in sec_152 who has not attained the age of deductions and tax_credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 it is well settled that deductions for dependency_exemptions and the child_tax_credit are subject_to this general_rule see 114_tc_184 continued aff’d sub nom 293_f3d_1208 10th cir gassoway v commissioner tcmemo_2015_203 having claimed dependency_exemption deductions and a child_tax_credit petitioner had the burden to present to the irs adequate substantiation during the examination although petitioner provided the irs with copies of forms the irs was not obliged to accept those documents at face value rather the irs had the right to develop and was justified in developing a record regarding petitioner’s relationship with ms st claire and the children and ultimately to challenge the authenticity of the forms this is particularly so given that some individual unidentified in the record had attempted to claim the children as dependents earlier in the tax_return filing season the signatures on the forms although substantially_similar were not identical and the forms were completed in a way that left some ambiguity as to their intended application considering all the circumstances we agree with respondent that until date the government’s position was reasonably based in fact and law and therefore was substantially justified and represented a good-faith effort to enforce the internal revenue laws see huynh v commissioner tcmemo_2002_110 sec_1_152-4 income_tax regs provides in pertinent part a written declaration that specifies all future years is treated as specifying the first taxable_year after the taxable_year of execution and all subsequent taxable years respondent reasonably concedes that at the conclusion of the examination process the irs was not justified in denying petitioner the opportunity for appeals_office review we view respondent’s concession as an acknowledgment that in the context of a correspondence examination petitioner had by then provided all the information reasonably available to him to substantiate the items in dispute it follows that petitioner is entitled to an award for administrative costs equal to reasonable attorney’s fees for hours of work ii litigation costs respondent asserts that petitioner is not entitled to an award of litigation costs because all substantive adjustments were conceded in the answer to the petition petitioner maintains that inasmuch as respondent conceded that it was unreasonable to deny him the opportunity for appeals_office review and the opportunity to resolve the matter administratively he should be entitled to an award that includes the cost of preparing and filing the petition for redetermination as previously discussed congress has mandated that claims for litigation and administrative costs be reviewed in the light of the government’s position at distinct times a process that allows the commissioner to change his position see maggie mgmt co v commissioner t c pincite in evaluating a taxpayer’s claim for litigation costs we evaluate the reasonableness of the government’s position as set forth in its answer to the petition see sher v commissioner f 2d pincite because respondent had verified the authenticity of the forms and conceded the disputed adjustments in his answer to the petition we conclude that the government’s litigation position was substantially justified and therefore petitioner is not entitled to an award of litigation costs related to the preparation and filing of the petition iii litigation costs attributable to petitioner’s motion for litigation and administrative costs respondent contends that petitioner is not entitled to an award for the costs he incurred in filing and prosecuting his motion for litigation and administrative costs because respondent made a reasonable offer to settle the matter before the motion was filed petitioner maintains that he is entitled to the full amount of the legal costs that he incurred in prosecuting his motion for costs the record reflects that mr gibson spent hours preparing and litigating the motion for costs reasonable_litigation_costs generally encompass the costs incurred to litigate a claim for litigation and administrative costs see huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 891_f2d_1167 5th cir rev’g 91_tc_673 dixon v commissioner tcmemo_2006_97 han v commissioner tcmemo_1993_386 we evaluate the costs that petitioner incurred to litigate his motion for costs however against his level of success in doing so see dixon v commissioner tcmemo_2006_97 discussing the supreme court’s treatment of the so-called limited success factor in 496_us_154 petitioner failed to persuade the court that he is entitled to reasonable_administrative_costs beyond the costs that respondent conceded or as discussed more fully below that he is entitled to attorney’s fees in excess of the statutory rate on this record we will award petitioner litigation costs to cover four hours or approximately one-quarter of the time that mr gibson devoted to preparing and prosecuting petitioner’s motion for costs iv reasonableness of litigation and administrative costs in the light of respondent’s concession that petitioner is entitled to administrative costs equal to reasonable attorney’s fees for hours of work in and having concluded that petitioner is entitled to litigation costs to cover reasonable attorney’s fees for four hours of work in we turn to the question of the proper hourly rate for computing those fees as mentioned above while petitioner maintains that it is reasonable to compensate mr gibson at a rate of dollar_figure per hour respondent asserts that attorney’s fees in this case should be capped at the lower statutory rate sec_7430 and limits the prevailing_party to an award of reasonable litigation and administrative costs in this regard sec_7430 and its flush language generally limits the hourly rate for attorney’s fees to dollar_figure per hour plus an adjustment for cost of living unless the court determines that a special factor such as the limited availability of qualified attorneys for the proceeding the difficulty of the issues presented or the local availability of tax expertise justifies a higher rate for purposes of this case the statutory rate for attorney’s fees incurred in and was dollar_figure per hour see revproc_2015_53 2015_44_irb_615 revproc_2014_61 2014_47_irb_860 petitioner bears the burden of proving that the amount of costs he claimed is reasonable see rule e mr gibson submitted to the court a declaration stating that his dollar_figure hourly rate is reasonable based on the prevailing community rate and his expertise in tax matters mr gibson stated that petitioner could not find an attorney to represent him at less than dollar_figure per hour and that it made practical sense for him to provide legal representation given that he had prepared petitioner’s tax_return for and was already familiar with the underlying facts of the case petitioner also relies on a declaration executed by mr cowan an attorney specializing in federal estate_tax matters who opined that mr gibson’s hourly rate was reasonable general expertise in tax law in itself is not a special factor warranting a fee award in excess of the statutory rate under sec_7430 see huffman v commissioner f 2d pincite 100_tc_457 aff’d in part rev’d in part and remanded on another issue 43_f3d_172 5th cir moreover there was nothing particularly unique or unusual about these proceedings involving a simple question of substantiation that presented extraordinary difficulty or required specialized expertise see nguyen v commissioner tcmemo_2001_41 considering all the facts and circumstances we conclude that petitioner has failed to establish any special factor that warrants attorney’s fees in excess of the statutory rate provided in sec_7430 consistent with the foregoing we conclude that petitioner is entitled to reasonable_administrative_costs of dollar_figure and reasonable_litigation_costs of dollar_figure for a total award of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
